DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 11 and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obara (JP2014116166). 	Regarding claim 1, Obara discloses an apparatus comprising a housing 4, 41, 42 (See Fig. 2), an operation surface (top surface of 42) disposed on a first main surface .  
 	Regarding claim 2, the sensor 3, 31 is disposed under a back surface of the operation surface 42 (See Fig. 2).  
 	Regarding claim 3, the operation unit 21 has one of a columnar or polygonal column shape (See Fig. 2).  
 	Regarding claim 4, the operation unit 21 has a hollow shape (See Pg. 3, lines 31 – 38).
 	Regarding claim 5, a portion of the operation unit 21 protrudes on a back side of the operation surface (See Figs. 1 and 2).  
 	Regarding claim 6, the sensor 3, 31 is configured to detect a rotation direction that matches a shear stress applied to the operation surface when the operation unit is rotated (See Pg. 7, lines 11 – 26).  
 	Regarding claim 7, the sensor 31 is disposed along a circumferential direction of the operation unit (See Fig. 2).  
 	Regarding claim 8, the sensor is disposed along a side surface of the operation unit (See Fig. 2).
 	Regarding claim 9, the sensor is disposed on a location other than the operation unit on the operation surface, such that the sensor is disposed along a 
 	Regarding claim 11, the sensor extends across a boundary between the operation unit and the housing other than the operation unit (See Fig. 2).  
	Regarding claim 13, a holding portion (substrate) 33 is disposed on a back side of the operation surface in the operation unit, with the sensor 31 being disposed on the holding portion (See Fig. 2).  
  	Regarding claim 14, the holding portion has a flat plate or columnar shape (See Fig. 2).  
 	Regarding claim 15, the device includes a housing 4, 41, 42, an operation surface disposed on a first main surface of the housing, an operation unit 2, 21 formed integrally with the housing and protruding from the operation surface; and a plurality of sensors 3, 31 that are disposed in the operation unit divided into three or more sections on a back side of the operation surface on a side surface thereof  rotated (See Pg. 2, lines 10 – 26).  
 	Regarding claim 16, a signal detection unit configured to detect a signal output by each sensor of the plurality of sensors; and a signal processing unit is configured to receive an input signal from the respective signals detected by the signal detection unit 
  	Regarding claim 4, the operation unit 21 has a hollow shape (See Fig. 3).
 	Regarding claim 5, a portion of the operation unit 10 protrudes on a back side of the operation surface (See Fig. 3).  
 	Regarding claim 6, the sensor 70 is configured to detect a rotation direction that matches a shear stress applied to the operation surface when the operation unit is rotated (See Pg. 5, lines 18 – 41).  
 	Regarding claim 8, the sensor 70 is disposed along a side surface of the operation unit (See Fig. 3).   	Regarding claim 9, the sensor 70 is disposed on a location other than the operation unit on the operation surface, such that the sensor is disposed along a direction parallel or orthogonal to a tangential direction in a circumferential direction of the operation unit (See Fig. 3).   	Regarding claim 12, the sensor 70 includes a piezoelectric film including a chiral polymer stretched in a predetermined direction, and wherein the piezoelectric film 
 	Regarding claim 13, a holding portion 61 is disposed on a back side of the operation surface in the operation unit, with the sensor being disposed on the holding portion (See Fig. 3).  
  	Regarding claim 14, the holding portion has a flat plate or columnar shape (See Fig. 3). 
                                             Allowable Subject Matter
6. 	Claims 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.7. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the signal processing unit is configured to determine that one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than a predetermined threshold for first time; store a time at which the respective signal is determined to become a reference value as a first time; and handle a signal detected by the signal detection unit after the first time for determining a detection of rotation operation” (referring to claim 17), “the signal processing unit is configured to store, as a second time, a time at which one sensor of the plurality of sensors outputs a signal with a peak having an 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/28/21